Citation Nr: 1413593	
Decision Date: 03/31/14    Archive Date: 04/08/14

DOCKET NO.  07-37 970A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for left ear hearing loss. 

2. Entitlement to service connection for right ear hearing loss. 

3. Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

H. Hoeft, Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to December 1969.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO), in Columbia, South Carolina.  A notice of disagreement was submitted in September 2007; a statement of the case was issued in November 2007; and the substantive appeal was received in December 2007. 

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in September 2010.  A transcript of that proceeding has been associated with the claims file. 

The case was previously before the Board in January 2011, at which time the Board granted service connection for PTSD and remanded the issues of entitlement to service connection for hearing loss and tinnitus. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for hearing loss and tinnitus.  He specifically contends that he was exposed to noise (without the use of hearing protection) from missiles, weapons firing, helicopters, and 3/4 ton trucks while serving on in the DMZ (demilitarized) in Korea. See Hearing Testimony, pp. 3-4.  While it is undisputed that the Veteran's military occupational specialty (MOS) was that of "cook," he has testified that he routinely transported food to soldiers on the front lines via helicopter or truck and spent time on the firing ranges shooting various weapons while stationed in the DMZ.  Notably, the Veteran is service-connected for PTSD in connection with verified in-service stressors associated with the above duties (i.e., taking food to soldiers on the front lines). See Board Decision, January 2011.  As such, his testimony/statements in this regard are presumed competent and credible for purposes of this remand.  

The Veteran's December 1967 entrance examination reflects that he entered service with moderate hearing loss in the left ear and normal hearing in the right ear.  This was notated under the "summary of defects and diagnoses" portion of the entrance examination.  The Veteran also reported "ear trouble" on his December 1967 Report of Medical History.  A hearing test was not conducted at separation in November 1969 because the audiometer was not working.  There is an audiogram dated earlier that month, but that been deemed unreliable by an October 2011 VA examiner (see below).  The Veteran again reported having "ear trouble" on his November 1969 separation Report of Medical History.  

The Veteran underwent a VA audiological examination in October 2011, at which time he again reported that he was stationed in Korea in the DMZ, volunteered as an observer on helicopter missions, delivered food to the troops along the frontlines, and fired weapons during basic training.  He also reported one year of post-service occupational noise exposure with the use of hearing protection.  Otherwise, he worked in landscaping (no lawn equipment) for 10 years and owned a car sales lot for 27 years.  The Veteran reported having tinnitus prior to military service; he did not endorse hearing loss prior to service.   

The VA examiner stated that due to probable equipment issues at the time of the Veteran's separation from service, "there is no valid separation data which would either confirm or refute the veteran's claim of aggravation of hearing."  Thus, the examiner stated that "indirect evidence" would be used to support the opinion.  In doing so, the examiner stated that the Veteran's MOS of cook "does not have a high probability of hazardous noise exposure," and that other than basic training, "the Veteran does not report significant military noise exposure."  Thus, he opined that the "indirect evidence available, as previously documented, supports the opinion that the Veteran's bilateral hearing loss and reported tinnitus are less likely as not a result of military noise exposure."  

The Board finds that the October 2011 VA examiner's conclusion appears to be based on an incorrect characterization of the Veteran's in-service noise exposure. Indeed, as noted, the Veteran has provided consistent statements/testimony regarding his in-service duties/activities and relatively significant noise exposure while serving in the DMZ.  Again, these statements are consistent with his already verified PTSD stressors, which are also based on his service on or near the front lines while serving in Korea (and despite his MOS of "cook").  The Board notes that an opinion based upon an inaccurate factual basis is of diminished probative value, if any. See Reonal v. Brown, 5 Vet. App. 458 (1993); see also Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007) (finding medical examination inadequate where examiner "impermissibly ignored the appellant's lay assertions that he had sustained a back injury in service"); Buchanan v. Nicholson, 451 F .3d 1331, 1336 (Fed.Cir.2006) (holding that the Board erred by relying on medical examiner who "ultimately relies not on the objective medical evidence, but rather the absence of such in reaching her opinion that the onset of [the appellant's] psychiatric symptoms did not occur during ... service").  As such, the claims file should be returned to the October 2011 VA examiner in order to obtain an addendum opinion which addresses the above-described in-service noise exposure.  

As the claim is being remanded for the reasons outlined above, the Board also notes that the examiner failed to provide an opinion as to whether the Veteran's tinnitus clearly and unmistakably pre-existed service, and if so, whether such was aggravated therein, or whether the Veteran's pre-existing left ear hearing loss increased in severity during service.  These questions should also be addressed upon remand as indicated below. 



Accordingly, the case is REMANDED for the following action:

1. Refer the claims file to a VA audiologist for an opinion concerning the Veteran's claimed tinnitus, right ear hearing loss, and (pre-existing) left ear hearing loss.  The claims file should be available for review by the audiologist.  The audiologist should review the claims file in conjunction with the opinion, giving particular attention to the Veteran's lay assertions regarding noise exposure as well as the pertinent medical evidence. See, e.g., September 2010 Board Hearing Testimony.  

The examiner should note that the claims file has been reviewed.  If the audiologist determines that an examination is necessary to provide the opinions, then one should be scheduled.  After reviewing the claims file and examining the Veteran, the examiner should the answer the following: 

a) Pre-existing Left Ear Hearing Loss: 

(i) Is there clear and unmistakable evidence that the Veteran's pre-existing left ear hearing loss was not aggravated (permanently worsened) during his period of active duty service?

(ii) Is there clear and unmistakable evidence that any aggravation (permanent worsening) of the preexisting left ear hearing loss was due to the natural progression of that condition?

Attention is directed to the Veteran's credible reports of exposure to excessive noise in service while serving on/near the frontlines in the DMZ in Korea, and the fact that he may have performed duties outside of his "cook" MOS.  A detailed rationale for all opinions expressed should be furnished. See September 2010 Board Hearing Transcript. 

(Note:  The term "clear and unmistakable evidence" means that the evidence cannot be misinterpreted and misunderstood, i.e., it is undebatable).

b) Tinnitus and Right Ear Hearing Loss: 

(i) Is there clear and unmistakable evidence that the Veteran's tinnitus exist prior to service entrance in December 1967?  If so, is there clear and unmistakable evidence that the preexisting tinnitus was not aggravated (permanently worsened) during his period of active duty service?  Is there clear and unmistakable evidence that any aggravation (permanent worsening) during service was to the natural of progression of that condition?

Please explain the answer, noting the Veteran's statements regarding intermittent tinnitus prior to service. See October 2011 VA Examination Report. 

(ii) Is there clear and unmistakable evidence that the Veteran's right ear hearing loss existed prior to service entrance in December 1967?  If so, is there clear and unmistakable evidence that the preexisting right ear hearing loss was not aggravated (permanently worsened) during his period of active duty service?  Is there clear and unmistakable evidence that any aggravation (permanent worsening) during service was to the natural of progression of that condition?

(Note:  The term "clear and unmistakable evidence" means that the evidence cannot be misinterpreted and misunderstood, i.e., it is undebatable).

(iii) If the Veteran's tinnitus did not preexist service, is it at least as likely as not (a 50 percent or greater probability) that this condition is causally or etiologically related to any injury or event that occurred during service?

(iv) If the Veteran's right ear hearing loss disability did not preexist service, is it as likely as not (a 50 percent or greater probability) that this condition is causally or etiologically related to active duty service?  

Attention is directed to the Veteran's credible reports of exposure to excessive noise in service while serving on/near the frontlines in the DMZ in Korea, and the fact that he may have performed duties outside of his "cook" MOS.  A detailed rationale for all opinions expressed should be furnished. See September 2010 Board Hearing Transcript.

In answering all questions, the examiner should review all evidence of record, including the Veteran's reports and history, not just medical documents.  In responding to these questions, the examiner should note that temporary or intermittent flare-ups of a pre-existing disease are not sufficient to be considered "aggravation in service" unless the underlying condition, in contrast with symptoms, has worsened.

In answering the questions posed above, the examiner is requested to provide a rationale for any opinion provided.  In this function, a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


